IN THE SUPREME COURT OF Tl-[E STATE OF DELAWARE

OSCAR MARTINEZ, §
§
Def`endant Below, § No. 255, 2017
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § ID. No. 0905009708 (N)
§
Plaintiff` Below, §
Appellee. §

Submitted: J unc 22, 2017
Decided: July 10, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
ORDER

This 10lh day of July 2017, having considered the notice to show cause and
the appellant’s response, it appears to the Court that:

(1) On June 20, 2017, the appellant, Oscar Martinez, filed a notice of
appeal from a Superior Court order, docketed on May 15, 2017, denying his requests
for review and modification of his sentence Under Supreme Court Rule 6(a)(iv), a
timely notice of appeal should have been filed on or before June 14, 2017. The
Senior Court Clerk issued a notice directing Martinez to show cause why this appeal
should not be dismissed as untimely filed under Supreme Court Rule 6.

(2) In his response to the notice to show cause, Martinez argues the Court

should review his claims in the interests of justice. Time is a jurisdictional

requirement.' A notice of appeal must be received by the Office of the Clerk of this
Court within the applicable time period in order to be effective2 An appellant’s pro
se status does not excuse a failure to comply strictly with the jurisdictional
requirements of Supreme Court Rule 6.3 Unless an appellant can demonstrate that
the failure to file a timely notice of appeal is attributable to court-related personnel,
an untimely appeal cannot be considered.4

(3) The record does not reflect that Martinez’s failure to file a timely notice
of appeal is attributable to court-related personnel Consequently, this case does not
fall within the exception to the general rule that mandates the timely filing ofa notice
of appeal. This appeal must be dismissed

NOW, TI-[ER_EFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

 

 

' Ca)~r v. Srare, 554 A.2d 778, 779 (Del. 1989).

3 Supr. Ct. R. 10(a).

3 Smith v. Stare, 47 A.3d 481 , 486-87 (Del. 2012).
4 Bey v. Stare, 402 A.2d 362, 363 (Del. 1979).